Title: To Benjamin Franklin from the Marquise de Lafayette, 19 September 1778
From: Lafayette, Marie-Adrienne-Françoise de Noailles, marquise de
To: Franklin, Benjamin


A Paris ce 19 7bre 1778
Permettés moy, monsieur, de joindre ma reccommandation a celle de mr. le Cte. Dossun, en faveur du nomme Rolleandeau, qui ce me semble ne doit pas en avoir beaucoup besoin auprès de vous, meritant vos bontés par ses services et son zele pour la liberte des etas unis. Après avoir recu plusieurs blessures il etoit revenu en france chercher ses freres pour les attacher au service des americains, et c’est en retournant en amerique qu’il a ete pris et a perdu tous ses titres. Je ne doute pas monsieur que vos bontes ne reparent ses pertes et que vous ne le reccommandiés dans votre patrie de maniere a lui faire rendre l’etat qu’il a perdu par son zele en amenant a la liberté de nouveaux defenseurs. Quoique je croye ma reccommandation superfflue avec de tels droits a vos bontes, j’en [aurai] une veritable recconnoissance. Receves monsieur je vous en supplie mes complimens et l’assurance de ma joye des bonnes nouvelles que nous recevons d’amerique dont les interets me sont bien chers, meme independament de ceux de mon coeur, et receves l’hommage des sentimens avec lesquels j’ai l’honneur d’être, monsieur votre très humble et très obeissante servant
Noailles De LA FAYETTE
